Exhibit 10.5


    
ONE GAS, INC.
ANNUAL OFFICER INCENTIVE PLAN
ARTICLE I
PURPOSE
1.1    Purpose of the Plan. The ONE Gas, Inc. Annual Officer Incentive Plan (the
“Plan”) is a performance-based annual bonus program. The purpose of the Plan is
to provide cash-based incentive compensation to those officers who, in the
opinion of ONE Gas, Inc. (the “Company”), contribute significantly to the growth
and success of the Company; and to align the interests of those who hold
positions of major responsibility in the Company with the interests of Company
shareholders. The Plan provides each Participant the opportunity to earn cash
payments that are intended to meet the requirements of performance-based
compensation under Section 162(m)(4)(c) of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be administered and interpreted so to ensure
such compliance.
ARTICLE II
DEFINITIONS
Unless context otherwise indicates, the following definitions shall be
applicable:
2.1    “Award” shall mean a right granted to a Participant pursuant to Article
IV of the Plan to receive a cash payment from the Company based upon achievement
of the Participant’s Performance Goal(s) during the relevant Performance Period
and subject to the Committee’s discretion pursuant to Section 6.2 of the Plan.
2.2    “Base Salary” shall mean the actual base salary in effect at the end of
the Performance Period to which an Award applies as shown in the
payroll/personnel records of the Company.
2.3    “Board” shall mean the Board of Directors of the Company.
2.4    “Change of Control” shall mean the occurrence of any of the following:
(a)An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the then outstanding Shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this Section 2.4(a), Shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (i)
an employee benefit plan (or a trust forming a part thereof) maintained by (A)
the Company or (B) any company or other Person of which a majority of its voting
power or its voting equity securities or equity interest is owned or controlled,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (ii) the Company or any Related Entity, or (iii) any Person
in connection with a “Non-Control Transaction” (as hereinafter defined);


(b)The individuals who, as of November 18, 2016, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board of Directors; or, following a Merger which
results in a Parent Company, the board of directors of the ultimate Parent
Company; provided, however, that if the election, or nomination for election by
the Company’s common stockholders, of any new director was




--------------------------------------------------------------------------------




approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest; or


(c)     The consummation of:


(1)A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non‑Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:


(A)the stockholders of the Company, immediately before such Merger, own directly
or indirectly immediately following such Merger at least fifty percent (50%) of
the combined voting power of the outstanding voting securities of (x) the
company resulting from such Merger (the “Surviving Company”) if fifty percent
(50%) or more of the combined voting power of the then outstanding voting
securities of the Surviving Company is not Beneficially Owned, directly or
indirectly by another Person (a “Parent Company”), or (y) if there is one or
more Parent Companies, the ultimate Parent Company;


(B)the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (i) the Surviving Company,
if there is no Parent Company, or (ii) if there is one or more Parent Companies,
the ultimate Parent Company; and


(C)no Person other than (1) the Company, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Company or any Related Entity, or (4)
any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities or
Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the outstanding voting securities or common stock of (i) the
Surviving Company if there is no Parent Company, or (ii) if there is one or more
Parent Companies, the ultimate Parent Company.


(2)A complete liquidation or dissolution of the Company; or


(3)The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
Company’s stockholders of the stock of a Related Entity or any other assets).


2

--------------------------------------------------------------------------------




Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities if: (1) such acquisition occurs as a result of the acquisition of
Shares or Voting Securities by the Company which, by reducing the number of
Shares or Voting Securities then outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this subparagraph) as a result of
the acquisition of Shares or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Shares or Voting Securities which increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur, or (2) (A)
within five business days after a Change in Control would have occurred (but for
the operation of this subparagraph), or if the Subject Person acquired
Beneficial Ownership of twenty percent (20%) or more of the then outstanding
Shares or the combined voting power of the Company’s then outstanding Voting
Securities inadvertently, then after the Subject Person discovers or is notified
by the Company that such acquisition would have triggered a Change in Control
(but for the operation of this subparagraph), the Subject Person notifies the
Board of Directors that it did so inadvertently, and (B) within two business
days after such notification, the Subject Person divests itself of a sufficient
number of Shares or Voting Securities so that the Subject Person is the
Beneficial Owner of less than twenty percent (20%) of the then outstanding
Shares or the combined voting power of the Company’s then outstanding Voting
Securities.
Notwithstanding any provisions to the Plan to the contrary, with respect to an
Award subject to Section 409A of the Code that provides for payment upon a
Change in Control, then no Change in Control shall be deemed to have occurred
upon an event described in this Section 2.4 unless the event would also
constitute a “change in ownership” of the Company, a “change in effective
control” of the Company, or a “change in ownership of a substantial portion of
the Company’s assets” under Section 409A of the Code.
2.5    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time; references to particular sections of the Code include references to
regulations and rulings thereunder and to successor provisions.
2.6    “Committee” shall mean the Executive Compensation Committee of the Board.
2.7    “Company” shall mean ONE Gas, Inc., its divisions and subsidiaries, or,
any successor thereto by merger, consolidation, liquidation or other
reorganization.
2.8    “Covered Employee” shall mean an individual who with respect to a
Performance Period is a “covered employee” within the meaning of Section 162(m)
of the Code.
2.9    “Disability” shall mean a physical or mental infirmity which impairs the
Participant's ability to perform substantially his or her duties for a period of
one-hundred eighty (180) consecutive days. With respect to any Award that is
subject to Section 409A of the Code that provides for payment due to a
Participant’s Disability, the Committee may not find that a Disability exists
with respect to such Participant unless, in the Committee’s opinion, such
Participant is also “disabled” within the meaning of Code Section 409A.
2.10    “Employee” shall mean an active full-time employee of the Company, and
shall exclude independent contractors, or leased or temporary employees.
Employees included in other annual cash incentive plans (including but not
limited to participants in the ONE Gas, Inc. Annual Employee Incentive Plan)
shall not be considered as Employees for the purpose of this Plan. Except as
otherwise specifically provided in this Plan, separated and retired employees
shall not be considered as Employees for purposes of this Plan.


3

--------------------------------------------------------------------------------




2.11    “GAAP” shall mean generally accepted accounting principles set forth in
the opinions, statements and pronouncements of the Financial Accounting
Standards Board (or predecessors or successors thereto or agencies with similar
functions) or in such other statements by such other entity as may be in general
use by significant segments of the accounting profession, which are applicable
to the circumstances as of the date of determination and in any event applied in
a manner consistent with the application thereof used in the preparation of the
Company’s financial statements.
2.12    “Maximum Award Opportunity” shall mean an amount equal to a percentage
of Base Salary to be awarded to a Participant with respect to a single
Performance Period upon achieving the maximum level of performance respecting a
Performance Goal as established by the Committee pursuant to Article 5 of the
Plan, provided however that no payment to a Participant in respect of any
Performance Period under this Plan shall exceed $4 million.
2.13    “ONEOK Group” shall mean ONEOK, Inc. and any of its direct or indirect
subsidiaries.
2.14    “Participant” shall mean an Employee of the Company who is eligible to
participate in the Plan under the eligibility provisions of Section 4.
2.15    “Performance Goal” shall mean performance objectives established by the
Committee for each Performance Period for the purpose of determining the extent
to which a Participant will receive an Award for such Performance Period. Each
Performance Goal selected for a particular Performance Period shall include any
one or more of the following performance criteria, either individually or in any
combination, applied to the Company as a whole, to a Subsidiary, to a business
unit of the Company or any Subsidiary, to an affiliate of the Company or any
Subsidiary or to any individual, measured either annually or cumulatively over a
period of time, on an absolute basis or relative to an identified index or peer
group, and, where applicable, may be measured on a pre-tax or post-tax basis, in
the aggregate or on a per- share basis and on an absolute basis or as a
percentage change over a period of time:
(i)increased revenue;


(ii)net income measures, including without limitation, income after capital
costs, and income before or after taxes;


(iii)stock price measures, including without limitation, growth measures and
total stockholder return;


(iv)market share;


(v)earnings per share (actual or targeted growth);


(vi)earnings before interest, taxes, depreciation, and amortization;


(vii)economic value added;


(viii)cash flow measures, including without limitation, net cash flow, and net
cash flow before financing activities;


(ix)return measures, including without limitation, return on equity, return on
average assets, return on capital, risk adjusted return on capital, return on
investors’ capital and return on average equity;


(x)operating measures, including without limitation, operating income, funds
from


4

--------------------------------------------------------------------------------




operations, cash from operations, after-tax operating income, sales volumes,
production volumes, and production efficiency;


(xi)    expense measures, including but not limited to, finding and development
costs, overhead costs, and general and administrative expense;


(xii)    margins;


(xiii)    shareholder value;


(xiv)    reserve addition;


(xv)    proceeds from dispositions;


(xvi)    total market value; and


(xvii)    corporate value criteria or standards including, without limitation,
ethics, environmental and safety compliance.


2.16    “Performance Period” shall mean the period designated by the Committee
and communicated to each Participant over which the attainment of the
Performance Goal(s) will be measured for purposes of determining payment of an
Award or, for an Employee who is first hired as an employee after the first day
of such period and who becomes a Participant during such period, such portion of
the period as determined by the Committee consistent with the requirements of
Section 162(m) of the Code.
2.17    “Plan” shall mean the ONE Gas, Inc. Annual Officer Incentive Plan.
2.18    “Retirement” shall mean a voluntary termination of employment of the
Participant with the Company by the Participant if at the time of such
termination of employment the Participant has completed both five (5) years of
service with the Company and attained age fifty (50). For this purpose, “years
of service” means the number of full years of service of a Participant, based on
such Participant’s period of continuous employment with the Company; provided
that a Participant shall receive service credit for continuous service provided
to members of the ONEOK Group as if that service had been rendered to the
Company if there is no break in service between the Participant’s service with a
member of the ONEOK Group and the Participant’s service with the Company.
2.19    “Subsidiary” shall mean any entity that is directly or indirectly
controlled by the Company; as determined by the Committee.
ARTICLE III
PLAN ADMINISTRATION
3.1    The Committee. The Plan will be administered by a committee appointed by
the Board consisting of two or more directors, each of whom is an “outside
director” within the meaning of Section 162(m)(4)(c)(i) of the Code (the
“Committee”). The Committee may adopt rules and regulations for carrying out the
Plan and may designate such other committee or committees, in its discretion, to
administer the Plan with respect to Participants who are not Covered Employees.
The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive. The Committee may consult with counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel. In accordance
with and subject to the provisions of the Plan, the Committee will have full
authority and discretion with respect to Awards made under the Plan, including
without limitation the following: (a) selecting the officers for participation
in the


5

--------------------------------------------------------------------------------




Plan; (b) establishing the terms of each Award; (c) determining the time or
times when Awards will be granted; and (d) establishing the restrictions and
other conditions to which the payment of Awards may be subject. Except as
provided in Section 3.2 and Article 10, the Committee will have no authority
under the Plan to amend or modify, in any manner, the terms of any outstanding
Award; provided, however, that the Committee shall have the authority to reduce
or eliminate the compensation or other economic benefit due pursuant to an Award
upon the attainment of the Performance Goals included in such Award. Each
determination, interpretation, or other action made or taken by the Committee
pursuant to the provisions of the Plan will be conclusive and binding for all
purposes and on all persons.
3.2    Adjustments. The Committee may provide in any Award that any evaluation
of performance may include or exclude the impact, if any, on reported financial
results of any of the following events that occurs during a Performance Period:
(a) asset write-downs, (b) litigation or claim judgments or settlements, (c)
changes in tax laws, accounting principles or other laws or provisions, (d)
reorganization or restructuring programs, (e) acquisitions or divestitures, (f)
foreign exchange gains and losses or (g) gains and losses that are treated as
unusual in nature or that occur infrequently under Accounting Standards
Codification Topic 225. Such inclusions or exclusions shall be prescribed in a
form and at a time that meets the requirements of Section 162(m) of the Code for
qualification of the Award as performance-based compensation within the meaning
of Section 162(m)(4)(c) of the Code.
ARTICLE IV
PARTICIPATION
The Participants for any Performance Period shall be those officers who are
granted Awards by the Committee under the Plan for such Performance Period.
ARTICLE V
PERFORMANCE GOALS
Prior to the beginning of each Performance Period, or not later than ninety (90)
days following the commencement of the relevant Performance Period (or, in the
case of a Performance Period for a period of time of less than 12 months’
duration, no later than by the end of the first 25% of such period or such
earlier date as may be required pursuant to Section 162(m) of the Code), the
Committee shall establish and communicate in writing to each Participant the
specific Performance Goals which must be achieved for each Participant to
receive an Award payment for such Performance Period.
For an Employee who is first hired as an employee and who becomes a Participant
after the first day of the Performance Period, the Performance Goals and other
criteria as set forth in this Article V shall be established by the Committee
and communicated to the Participant within the time period permitted by Section
162(m) of the Code.
ARTICLE VI
PAYMENT OF AWARDS
6.1    Performance Period Payments. The Committee shall make a determination as
soon as practicable after appropriate financial and other data respecting the
Performance Goal(s) respecting the applicable Performance Period, or such
portion of the applicable Performance Period as the Committee shall determine,
whether the Performance Goal(s) have been achieved and the amount of the Award
payment for each Participant, provided, however, that in no event will an Award
payment payable under this Plan exceed the Maximum Award Opportunity for any
Performance Period. The Committee shall certify the foregoing determinations in
writing.


6

--------------------------------------------------------------------------------




Payment of each Award in a cash lump sum, less applicable withholding taxes
pursuant to Article IX of the Plan, shall be made as soon as practicable after
certification by the Committee, provided, however, that any such payment shall
be made no later than March 15 of the year immediately following the year in
which the applicable Performance Period expires.
6.2    Discretionary Downward Adjustments. At any time after an Award has been
granted but before the Award has been paid, the Committee, in its sole and
absolute discretion, may reduce or eliminate the Award granted to any
Participant for any reason or for no reason, including, without limitation, the
Committee’s judgment that the Performance Goals have become an inappropriate
measure of achievement, additional Performance Goals are necessary to measure
achievement, change in the employment status, position or duties of the
Participant, unsatisfactory performance of the Participant, or the Participant’s
service for less than the entire Performance Period.
ARTICLE VII
TERMINATION OF EMPLOYMENT
7.1    Termination Due to Death, Disability, or Retirement. In the event a
Participant’s employment with the Company and all Subsidiaries is terminated by
reason of death, Disability, or Retirement prior to the payment date of an Award
or during a Performance Period, the Participant (or the Participant’s estate)
(subject to the Committee’s discretion as allowed by Sections 3.2 and 6.2 of the
Plan) shall be entitled to a distribution of the Award on the payment date that
would otherwise have been payable to the Participant pursuant to Article VI of
the Plan after the completion of the Performance Period, pro-rated based upon a
fraction, the numerator of which is the number of full days worked on active
payroll in an incentive-eligible position during the applicable Performance
Period and the denominator of which is the number of days in such Performance
Period (or the number of days remaining in such Performance Period after the
individual is assigned to an incentive-eligible position), as determined by the
Committee. In the event no Award is payable under Article 6 upon completion of
the Performance Period, no amount will be payable to a Participant.
7.2    Termination for Reasons Other than Death, Disability, or Retirement. In
the event a Participant’s employment is terminated with the Company and all
Subsidiaries prior to the end of the Performance Period for any reason other
than death, Disability, or Retirement, the Participant’s Award for such
Performance Period shall be immediately forfeited and the Participant shall have
no right to any payment thereafter; provided, however, that under such
circumstances the Committee may, in its sole discretion, pay the Participant an
amount not to exceed a percentage of the amount earned according to the terms of
the Award equal to the portion of the Performance Period through the
Participant’s termination. In the event no Award is payable under Article VI
upon completion of the Performance Period, no amount will be payable to a
Participant.
ARTICLE VIII
CHANGE OF CONTROL
If a Change of Control occurs, then notwithstanding any other provisions of the
Plan, each outstanding Award shall be deemed to have achieved a level of
performance equal to the actual performance level achieved as of the occurrence
of such Change of Control as determined by the Committee. In determining whether
a performance level is achieved in this circumstance, the Committee may make any
adjustment in the Performance Goals by measuring such criteria over the period
commencing on the first day of the Performance Period and ending on the date of
the Change of Control, instead of over the entire Performance Period. In the
event of a Change of Control, payment of an award shall be made as soon as
practicable, but in no event later than 60 days following such Change of
Control.


7

--------------------------------------------------------------------------------




ARTICLE IX
PAYMENT OF WITHHOLDING TAXES
All distributions under the Plan are subject to withholding of all applicable
taxes. The Company may condition the delivery of benefits under the Plan on
satisfaction of the applicable withholding obligations and is entitled to
withhold and deduct from the payment made pursuant to an Award or from future
wages of the Participant (or from other amounts that may be due and owing to the
Participant from the Company), or make other arrangements for the collection of,
all legally required amounts necessary to satisfy any and all federal, state,
and local withholding and employment-related tax requirements attributable to
any payment made pursuant to an Award.
ARTICLE X
AMENDMENT; MODIFICATION; TERMINATION
The Committee or the Board may suspend or terminate the Plan or any portion
thereof at any time and for any reason in its sole discretion. The Board may
amend the Plan from time to time in such respects as the Board may deem
advisable in order that Awards under the Plan will conform to any change in
applicable laws or regulations or in any other respect the Board may deem to be
in the best interests of the Company; provided, however, that no amendments to
the Plan will be effective without the approval of the shareholders of the
Company if shareholder approval of the amendment is then required for payments
under the Plan to continue to qualify as performance-based compensation pursuant
to Section 162(m) of the Code. Any termination, suspension, or amendment of the
Plan may adversely affect any outstanding Award without the consent of the
affected Participant.
ARTICLE XI
NON-FUNDED, UNSECURED OBLIGATION
11.1    Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right in or title to any assets, funds or
property of the Company whatsoever, including, without limitation, any specific
funds, assets, or other property which the Company, in its sole discretion, may
set aside in anticipation of a liability under the Plan. A Participant shall
have only a contractual right to the cash, if any, payable under the Plan
(subject to the authority of the Committee pursuant to Article III), unsecured
by any assets of the Company, and nothing contained in the Plan shall constitute
a guarantee that the assets of the Company shall be sufficient to pay any
benefits to any person. To the extent that a Participant acquires a right to
receive such a cash payment under the Plan, such right shall be no greater than
the right of any unsecured, general creditor of the Company.
11.2    No portion of any amount payable to Participants under the Plan shall be
held by the Company in trust or escrow or any other form of asset segregation.
ARTICLE XII
EFFECTIVE DATE; DURATION OF THE PLAN
The Plan was approved by the Board on November 18, 2016. The Plan is subject to
shareholder approval as required by Section 162(m) of the Code. The Plan will
become effective if approved by shareholders at the Company’s 2017 annual
meeting of shareholders and shall remain in effect until such time as the Plan
is terminated as provided in Article X. No amounts will be paid pursuant to the
Plan unless and until such time shareholder approval is obtained. Any payments
pursuant to Awards outstanding upon termination of the Plan may continue to be
made in accordance with the terms of the Awards, subject to the authority of the
Committee pursuant to Articles III and IX of the Plan.


8

--------------------------------------------------------------------------------




ARTICLE XIII
MISCELLANEOUS
13.1    Employment. The Plan does not constitute a contract of employment and
nothing in the Plan will interfere with or limit in any way the right of the
Company to terminate the employment or otherwise modify the terms and conditions
of the employment of any Employee or Participant at any time, nor confer upon
any Employee or Participant any right to continue in the employ of the Company.
13.2    Restrictions or Transfer. Except pursuant to testamentary will or the
laws of descent and as otherwise expressly permitted by the Plan, no right or
interest of any Participant in an Award will be assignable or transferable, or
subjected to any lien, during the lifetime of the Participant, either
voluntarily or involuntarily, directly or indirectly, by operation of law or
otherwise.
13.3    Governing Law. Except in connection with other matters of corporate
governance and authority (all of which shall be governed by the laws of the
Company’s jurisdiction of incorporation), the validity, construction,
interpretation, administration, and effect of the Plan and any rules,
regulations, and actions relating to the Plan will be governed by and construed
exclusively in accordance with the internal, substantive laws of the State of
Oklahoma, without regard to the conflict of law rules of the State of Oklahoma
or any other jurisdiction.
13.4    Clawbacks. Awards made pursuant to the Plan are subject to recovery
pursuant to the Company’s compensation recovery policy then in effect. To the
extent required by applicable laws, rules, regulations or securities exchange
listing requirements and the company’s compensation recovery policy then in
effect, the Company shall have the right, and shall take all actions necessary,
to recover any amounts paid to any individual under this Plan.
13.5    Code Section 162(m). It is the intent of the Company that the Plan
comply fully with and meet all the applicable requirements of Code Section
162(m) and the regulations thereunder with respect to Awards. If any provision
of the Plan or if any Award would otherwise conflict with the intent expressed
in this Section 13.5, that provision, to the extent possible, shall be
interpreted so as to avoid such conflict. To the extent of any remaining
irreconcilable conflict with such intent, such provision shall be deemed void as
applicable to Covered Employees. Nothing herein shall be interpreted to preclude
a Participant who is or may be a Covered Employee from receiving any
remuneration from the Company that is awarded not pursuant to the Plan or does
not comply with Code Section 162(m).
13.6    Code Section 409A. The Plan and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, Code Section 409A. The
Plan and all Awards shall be administered, interpreted, and construed in a
manner consistent with Code Section 409A or an exemption therefrom. Should any
provision of the Plan, any Award hereunder, or any other agreement or
arrangement contemplated by the Plan be found not to comply with, or otherwise
be exempt from, the provisions of the Code Section 409A, such provision shall be
modified and given effect (retroactively if necessary), in the sole discretion
of the Committee, and without the consent of the Participant, in such manner as
the Committee determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Code Section 409A. Without limiting the foregoing
and notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation or tax penalties under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Plan during the six-month period immediately
following the Employee’s separation from service shall instead be paid on the
first business day after the date that is six months following the Executive’s
termination date (or death, if earlier), with interest from the date such
amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Code,
for the month in which payment would have been made but for the delay in payment


9

--------------------------------------------------------------------------------




required to avoid the imposition of an additional rate of tax on the Employee
under Section 409A. Any payments to be made under this Plan upon a termination
of employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Plan comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Employee on account of non-compliance with Section 409A.
13.7    Successors. The Plan will be binding upon and inure to the benefit of
the successors of the Company and the Participants.




10